United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2925
                        ___________________________

                                Charles A. Winston

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Danny Burl, Warden, East Arkansas Regional Unit; Todd Ball, Deputy Warden of
    Security, East Arkansas Regional Unit; Dexter Payne, Deputy Warden of
  Operation, East Arkansas Regional Unit; Walton, Mailroom Supervisor, East
Arkansas Regional Unit; Barbara Ester, Estate of Barbara Ester, deceased, Property
Supervisor, East Arkansas Regional Unit; Lynette Dickerson, Property Supervisor,
                          East Arkansas Regional Unit

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                            Submitted: March 11, 2015
                             Filed: March 17, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, GRUENDER, BENTON Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas prisoner Charles Winston appeals the district court’s dismissal of his
42 U.S.C. § 1983 complaint alleging defendants wrongfully destroyed his property
and retaliated against him for filing grievances. After careful review of the record, we
affirm. Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo
review of 28 U.S.C. § 1915A dismissal); Fullington v. Pfizer, Inc., 720 F.3d 739, 747
(8th Cir. 2013) (court of appeals may affirm on any basis supported by record).

       The district court correctly decided that Winston failed to state a procedural due
process claim based on the destruction of his property because Arkansas provided an
adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984)
(unauthorized deprivation of property does not constitute violation of procedural due
process if meaningful post-deprivation remedy is available); Willis Smith & Co., Inc.
v. Arkansas, 548 F.3d 638, 640 (8th Cir. 2008) (Arkansas provides adequate post-
deprivation remedy for property claims through Arkansas State Claims Commission).
Additionally, the statute of limitations barred any claims based on conduct that
occurred before December 30, 2010, see Miller v. Norris, 247 F.3d 736, 739 (8th Cir.
2001) (Arkansas 3-year statute of limitations for personal injuries applies to § 1983
claims), and, to the extent the complaint raised timely claims against Lynette
Dickerson based on retaliation, denial of access to the courts, or violations of prison
policies, remand is unnecessary because the allegations failed to state a claim, see
Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996) (per curiam) (plaintiff must
allege sufficient facts to infer retaliatory animus to state retaliation claim); Hartsfield
v. Nichols, 511 F.3d 826, 831-32 (8th Cir. 2008) (denial of access to courts claim must
be supported by showing actual injury, i.e., that non-frivolous legal claim was
frustrated or impeded); Gardner v. Howard, 109 F.3d 427, 430-31 (8th Cir. 1997)
(violating prison policy does not give rise to § 1983 claim).

      Therefore, we affirm. See 8th Cir. R. 47B.
                      ______________________________



                                           -2-